Citation Nr: 0212897	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  97-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied claims by the veteran 
seeking entitlement to service connection for residuals of a 
neck injury and a back disorder.

The veteran and his wife testified at a Travel Board hearing 
at the RO before the undersigned Board Member.  A copy of the 
transcript is associated with the claims file.

In August 1999, the Board remanded the case to the RO for 
further development.  The case is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence showing that any 
currently diagnosed neck (cervical spine) disorder is related 
to the veteran's active military service.

3. There is no competent medical evidence showing that any 
currently diagnosed back (lumbar spine) disorder is related 
to the veteran's active military service.



CONCLUSIONS OF LAW

1.  Claimed neck disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Claimed back disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims have been properly developed as service, non-VA and VA 
medical records, a transcript of the May 1999 Travel Board 
hearing, lay statements, and VA examination reports dated in 
July 1948 and July and September 1996 have been associated 
with the claims file.  

With regard to the RO's compliance with the Board's August 
1999 remand instructions, the Board notes that the RO was 
instructed to attempt to obtain, and associate with the 
claims file, records from St. Joseph's Hospital dated in 
September 1974, VA outpatient treatment records from the 
Little Rock VA Medical Center (VAMC) dated after 1945, and 
private treatment records from Dr. K. K. Jayaraman from the 
1970s and early 1980s.  The RO was to ask the veteran to 
provide copies of the September 1974 private hospital records 
and any other medical evidence in support of his claims.  
Upon completion, the RO was to re-adjudicate the veteran's 
claims and issue a supplemental statement of the case (SSOC). 

In compliance with the Board's August 1999 remand, the RO 
also asked the veteran to furnish the names and addresses of 
health care providers who had treated him for the disorders 
under consideration and to sign authorizations for release of 
such information.  In response, the veteran indicated that 
most of his doctors were deceased or no longer practicing and 
he signed releases for St. Joseph Hospital and Drs. J. 
McMahan and K. K. Jayaraman's records.  Copies of the 
September 1974 St. Joseph hospital records and Dr. J. 
McMahan's treatment records dated from 1976 to 1992 have been 
associated with the claims file.  Dr. K. K. Jayaraman did not 
respond to the RO's June 2000 request for treatment records.  
In response to a request for records from 1945, the Little 
Rock VAMC supplied outpatient treatment records, including an 
October 1996 computed tomography (CT) scan of the head.  
Since earlier VA records were not available from the VAMC, 
the RO asked the Federal Records Center (FRC) for any 
outpatient treatment reports for the veteran from 1945.  In 
June 2000, the FRC indicated that they had no records or 
charts from that time frame.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  The RO issued a SSOC in June 2002.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's August 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service, non-VA and VA medical records, hearing transcript, 
lay statements, and VA examination reports, which evaluate 
the status of the veteran's health and the etiology of the 
claimed disorders, are adequate for determining whether 
service connection is warranted.  

Even though the RO originally denied the veteran's claims for 
service connection as not well grounded, the Board finds no 
prejudice to the appellant in this case by adjudicating the 
question of entitlement to service connection.  This is so 
because the requirements regarding notice, which must be 
provided to the veteran under the VCAA have been satisfied by 
the various informational letters, a July 1997 statement of 
the case, a June 2002 SSOC, the Board remand, and various 
rating decisions, as the RO advised the veteran of what must 
be demonstrated to establish service connection, asked him to 
provide additional information, and advised him of the RO's 
efforts to obtain information in support of his claims. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


Background

Service medical records show that the veteran was 
hospitalized from January to August 1945 for headaches.  The 
hospital records reveal that, nearly three years earlier, the 
veteran had a cargo skip drop on his head, which knocked him 
unconscious.  He remained unconscious for 36 hours and 
returned to light duty without further study or treatment.  
Since that time the veteran reported nearly constant 
headache, involving the occiput and the left side of his head 
and varying in intensity due to heat, colds or the work he 
was doing.  The veteran had not been sick to his stomach with 
these headaches, but had had many blackout episodes when 
overheated.  On admission, a general physical examination was 
essentially negative, except for the neurological 
examination.  Neurological examination revealed slight left 
facial paresis, as well as slightly less acute hearing on the 
left side and the patella and Achilles tendon reflexes were 
much more active on the left than on the right.  The plantar 
reflex was present on the left and absent on the right.  
Other tests were negative or essentially normal.  Because of 
the long duration, the severity of the complaints and their 
incapacitating effects, the veteran was hospitalized for more 
thorough study and treatment, which included an examination 
of spinal fluids.  A June 1945 note in the record indicated 
that no etiology was found for his headaches and that, while 
on leave recently, the veteran had gotten along fine and 
spent no time in bed due to headaches and it was recommended 
that he be surveyed out of service.  On July 3, 1945, the 
diagnosis was changed from headaches to no disease.  A July 
1945 Report of Medical Survey found no disease but 
recommended that the veteran be discharged as unsuited for 
further useful service.  

In September 1945, the veteran filed a claim for service 
connection for residuals of a head injury and headaches.  In 
a September 1945 rating decision, the Dallas, Texas Regional 
Office granted service connection for a seventh nerve 
disability, with moderate loss of innervation of facial 
muscles, and mild chronic sinusitis and assigned a 10 percent 
disability rating for the nerve disorder and a noncompensable 
(0 percent) rating for sinusitis effective from discharge.

At a July 1948 VA examination, the veteran reported no 
hospitalizations since discharge or treatment from a private 
physician.  He complained of headaches and that his back had 
bothered him since he was given spinal shots in service and 
that he had a catch in his lower back when lifting anything 
heavy.  On examination, his general appearance, carriage and 
gait were described as good or normal.  His posture was 
erect.  He had normal curvature of the spine and there was no 
limitation of motion, tenderness or muscle spasms noted.  No 
neck or back disorder was diagnosed.

On the basis of that examination report, the veteran's 
compensation was terminated by an August 1948 rating 
decision.  This decision was confirmed by the RO in October 
1996.

In a June 1997 rating decision, the subject of this appeal, 
the RO denied service connection for a back condition and 
residuals of a neck injury as not well grounded, noting that 
service medical records were silent as to complaint of, 
treatment for, or diagnosis of a neck or back disorder while 
on active duty.

A September 1996 VA neurological examination, the veteran 
reported that when he was hospitalized in 1945 he underwent a 
lot of evaluation including skull X-rays and lumbar 
punctures.  In 1974, a private neurosurgeon performed an 
anterior cervical diskectomy with fusion at C5-C6.  He 
complained of chronic posterior cervical and occipital pain 
that radiated into his low back with pain, at times, in his 
legs and arms.  On examination, motor strength and muscle 
tone of all major muscle groups was within normal limits.  He 
had no limb or gait ataxia.  The veteran was able to stand on 
his heels and toes and do deep knee bends.  On sensory 
examination, pain, touch, and proprioception was intact.  
Reflexes were 2+ and symmetrical.  There was limited range of 
motion of the cervical spine with flexion to 70 degrees and 
extension to 10 degrees.  Left lateral rotation was to 40 
degrees and right lateral rotation was to 45 degrees.  The 
diagnosis was chronic neck pain with no evidence of 
neurologic deficit at that time.

A September 1996 VA sinus examination revealed that the 
veteran's neck was within normal limits to palpation.

At a May 1999 Travel Board hearing, the veteran testified 
that he had injured his head in 1942 and had been 
hospitalized for an extended period of time in 1945 for 
residuals of that injury.  He stated that they put his neck 
in traction and did some lumbar punctures to check spinal 
fluids.  The veteran testified that after discharge he saw a 
private doctor and a private chiropractor because of his back 
problems.  He admitted that there were no records available; 
they probably had been destroyed.  The veteran also indicated 
that he lost touch with other service men about a year after 
his discharge.  He stated that, until recently, he did not 
seek treatment from the VA after 1948.  The veteran reported 
that he had pain from his head, neck, back and legs, that he 
still had headaches and that, at times, would pass out.  He 
indicated that he was treated by a chiropractor.  His wife 
testified that during the 1945 hospitalization, the veteran 
had terrible headaches in his neck and back and severe 
nosebleeds.
 
In a statement, received in June 1999, the veteran's cousin 
confirmed that she had visited the veteran when he was 
hospitalized in April 1945. 

September 1974 St. Joseph hospital records, received after 
the Board's August 1999 remand, revealed that the veteran 
reported having had low back pain for 30 years since he was 
in the service.  The veteran indicated that he had some 
lumbar punctures while in service and that he started to have 
back pain, which had continued.  He also reported having 
severe pain in the back of the neck and left upper extremity, 
which had suddenly worsened two weeks earlier when he fell 
while loading his truck.  On range of motion testing, his 
cervical and lumbosacral spine movement was decreased in all 
directions and was painful.  The impression was cervical 
spondylosis.  An anterior cervical decompression fusion at 
C5-C6 level was performed, as a myelogram had revealed 
spondylitic bar at that level.  

Dr. McMahan's records show complaints of neck and back pain 
in 1984.

In June 2000, the RO received VA outpatient treatment records 
dated from January 1997 to September 1999.  The records 
reflect treatment for chronic cervical and low back pain.  X-
ray study of the cervical and lumbar spine in January 1997 
revealed degenerative disk disease.  The report of an October 
1999 CT scan of the head was normal.  

Analysis

The veteran contends that he is entitled to service 
connection because his neck and back problems are residuals 
of his 1942 head injury and the lumbar spinal fluid punctures 
performed during his 1945 hospitalization.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service 
connection can also be granted for certain chronic diseases, 
such as arthritis, if they become manifest to a degree of 10 
percent or more within a specified time period after 
separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based upon the evidence of record, the Board finds 
entitlement to service connection for neck and back disorders 
is not warranted.  

Although the veteran has been diagnosed with degenerative 
disk disease of the cervical and lumbosacral spine, there is 
no competent medical evidence establishing that the veteran 
had a chronic neck or back disorder during service or that 
any current neck or back disorder is related to service.  
Absent a nexus, entitlement to service connection cannot be 
established.  Moreover, there is no evidence of arthritis of 
the spine within one year of discharge to warrant service 
connection on a presumptive basis.

In this case, the veteran's service medical records are 
negative for complaints or diagnosis of, or treatment for, a 
neck or back disorder.  The 1945 hospital records show that, 
on admission, the veteran's neck and back were normal.  
Although the veteran had spinal fluid taps, a July 1945 
Report of Medical Survey indicated the presence of no disease 
or chronic residuals related to the veteran's 1942 head 
injury.  Even though the veteran testified that he had been 
treated for his neck and back disorders soon after discharge, 
at the July 1948 VA examination he had reported no 
hospitalizations since discharge or treatment from a private 
physician.  That VA examination revealed the presence of no 
neck or back disorders.  It was not until 1974, after a fall 
loading his truck, that the veteran was diagnosed with a neck 
disorder.  Although the veteran reported a history of back 
pain since 1945, there are no records to substantiate his 
claims.  The July 1996 neurological examiner noted decreased 
range of motion of the cervical and lumbar spine with pain 
but did not link the veteran's spinal disorders to service.  
All three VA examiners recorded the veteran's history of a 
1942 head injury and spinal fluid taps during his 1945 
hospitalization.  The Board is not bound, however, to accept 
medical opinions or conclusions that are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Arthritis was not diagnosed until more than 
thirty years after service.  Thus, the medical evidence in 
the record does not contain a medical opinion suggesting that 
the veteran's diagnosed neck and back disorders were related 
to service or show that the veteran's arthritis was 
manifested within one year of discharge.  Without a nexus, 
the claims of entitlement to service connection for neck and 
back disorders on a direct basis must be denied. 

The only remaining evidence in support of the veteran's 
claims is his testimony and that of his wife and his cousin's 
statement.  As noted above, lay opinions as to the etiology 
of a disorder are not competent medical evidence to establish 
service connection.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  This is particularly so, in 
the case of his cousin's statement, which relates only that 
she visited him in the hospital.  She did not indicate for 
what he was being treated.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for neck and back disorders.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

